White, P. J.
It is nowhere made to appear by the record that the defendant either pleaded to the information, or that, failing to plead, a plea of not guilty was entered for him. It is fundamental, and has been so declared time and again, not only by this court but by every court where the question was ever presented, that a plea is essential to the trial of a defendant in a criminal case, and that without such plea there is no issue to be tried and determined. In view of the frequency with which cases have been reversed because this fact is not made to appear, it is matter of surprise that there should still be found in this State clerks, prosecuting offcers, or courts who appear to be ignorant of its necessity. To whomsoever it is attributable, we have no hesitancy in saying that it is wholly inexcusable.
The judgment is reversed and the cause remanded, that the defendant may have an opportunity to plead if he so desires ; and if he does not, then that a plea may be entered for him.
Reversed and remanded.